Citation Nr: 0936266	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  95-29 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a blood disorder, 
to include as secondary to exposure to ionizing radiation.

2.  Entitlement to service connection for a kidney condition, 
to include as secondary to exposure to ionizing radiation.

3.  Entitlement to service connection for an eye disorder, 
claimed as blindness, and to include as secondary to exposure 
to ionizing radiation.

4.  Entitlement to service connection for a respiratory 
disorder, claimed as breathing problems, and to include as 
secondary to exposure to ionizing radiation.

5.  Entitlement to service connection for a gastrointestinal 
disorder, to include as secondary to exposure to ionizing 
radiation.




REPRESENTATION

Appellant represented by:	James F. Gowdy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION


The appellant had active service from August 1948 to 
September 1952.

This case originally comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1995 rating decision, in 
which the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for a blood disorder, a kidney condition and a skin condition 
as secondary to exposure to ionizing radiation.  The Board 
remanded these claims in August 1997 for additional 
development.  In December 1999, the Board denied the claims 
as "not well grounded."

The appellant subsequently appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminated the 
concept of a "well grounded claim" and redefined the 
obligations of VA with respect to the duty to assist and 
provide notice.  These changes were made applicable to the 
claims on appeal. VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  In December 2000, the 
Court granted the Secretary's unopposed motion to remand this 
case for consideration of the VCAA.

In August 2001, the Board denied the claims on the merits, 
and the Veteran appealed this decision to the CAVC.  In 
September 2002, the CAVC granted the parties' Joint Motion 
for Remand and vacated the Board's decision for further 
development.  The case was before the Board again in July 
2003, when it was remanded for the RO to conduct additional 
development.  

The Board issued a decision in April 2006, which again denied 
the veteran's claims for service connection.  In November 
2007, the CAVC granted the parties' Joint Motion for Remand 
and vacated the Board's decision for further development.  In 
April 2008, the Board remanded the case again for additional 
medical examination of the Veteran.  

In a letter dated in November 1998, the appellant raised the 
issues of entitlement to service connection for blindness, a 
gastrointestinal disorder and breathing problems as secondary 
to his in-service exposure to ionizing radiation.  The Board 
referred these issues to the RO for appropriate action.  In 
an October 2007 rating decision, service connection was 
denied for blindness, a gastrointestinal disorder and 
breathing problems.  Subsequent to the Board's April 2008 
remand, the Veteran perfected an appeal with respect to these 
three issues.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for blindness, a 
gastrointestinal disorder and breathing problems are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the Department of Veterans Affairs Regional 
Office.




FINDINGS OF FACT

1.  There is no competent evidence that the Veteran has any 
current blood disorder, including a radiogenic blood 
disorder.  

2.  The medical evidence of record establishes that the 
Veteran has diagnoses of benign left renal cyst and 
intermittent urinary tract infections.  

3.  There is no competent evidence that the Veteran a 
radiogenic kidney or genitourinary disorder.  

4.  There is no competent evidence linking any kidney or 
genitourinary disorder to his active military service and/or 
claimed exposure to ionizing radiation during service.  

5.  The competent medical evidence of record establishes that 
the Veteran's kidney and genitourinary disorders are not 
related to his active military service or claimed exposure to 
ionizing radiation during service.  


CONCLUSIONS OF LAW

1.  A disorder of the blood was not incurred in or aggravated 
by service, nor can it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 1110, 1112(c)(2), 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.309, 3.311 
(2008); Combee v. Brown, 34 F 3d. 1039 (Fed. Cir. 1994).

2.  A disorder of the kidney and genitourinary system was not 
incurred in or aggravated by service, nor can it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 
1110, 1112(c)(2), 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.309, 3.311 (2008); Combee v. Brown, 34 F 3d. 1039 (Fed. 
Cir. 1994).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide 38 C.F.R. 
§ 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 2008).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004). 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The Veteran perfected his appeal with respect to the issues 
of service connection for blood and kidney disorders in 1995, 
which is prior to the effective date of the VCAA.  However, 
he was provided VCAA notice with respect to these issues on 
appeal in a letters dated November 2003, October 2004, and 
June 2008.  While these letters were issued after the rating 
decision, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The Board 
notes that the Court specifically stated in Pelegrini that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice with respect to that claim does not nullify the rating 
action upon which this appeal is based and the Board 
specifically finds that the veteran was not prejudiced by the 
post-AOJ decision notice because he was given sufficient time 
to submit and/or identify any and all evidence necessary to 
substantiate the claim.  The issues on appeal was 
readjudicated in a June 2009 supplemental statement of the 
case (SSOC). 

The Board has reviewed all of the evidence in the Veteran's 
claims file, which includes, but is not limited to:  
available service records; his contentions and hearing 
testimony; private medical records; VA medical treatment 
records; and VA examination reports.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, with respect to the Veteran's claims 
for service connection for a blood disorder and a kidney 
disorder due to exposure to ionizing radiation during 
service.   




II.  Factual Summary

The appellant contends that he has a blood disorder and a 
kidney condition stemming from exposure to ionizing radiation 
during service.  He had active service from August 1948 to 
September 1952.  According to his testimony and various 
statements of record, he reports a kidney disorder, 
manifested by an inability to hold water, recurrent bacterial 
infections and sexual dysfunction, which began in the late 
1960's.  He asserts that he was first treated for a blood 
disorder, which he describes as a low white blood cell count 
and possible leukemia, in the 1980's.  He indicates that his 
physicians told him that his claimed disorders could be 
related to radiation exposure.

With regard to his alleged exposure to radiation in service, 
the appellant indicates that as a member of Company B of the 
79th Engineer Construction Battalion he participated in the 
rebuilding of facilities on Enewetok Atoll following the 
completion of atomic testing on that island.  His duties 
included unloading equipment and materials that originated 
from proving grounds where 3 or 4 atomic tests had been 
conducted during his tour of duty.  He also visited some of 
those proving grounds.  He was not issued protective gear, 
but he did note that German scientists were issued protective 
gear.  He was told that the water was contaminated with 
radiation.  He served at Enewetok for approximately eight 
months to a year, and his tour of duty was interrupted by a 
sudden evacuation.  He reports that his children have been 
born with birth defects that he attributes to his claimed in-
service radiation exposure.

Lay statements of record from the appellant's former 
servicemates at Enewetok recall that aquatic life was 
contaminated with radiation and that they were stationed 
approximately 18 miles away from ground zero during 3-4 
atomic tests that took place during their tour of duty.  One 
servicemate recalls visiting the test sites of several atomic 
blasts.

Research by the Army Nuclear Test Personnel Review (ANTPR) 
indicated that Co. B, 79th Engineer Battalion (Const) was 
deactivated in July 1947.  However, as noted above, a copy of 
the Veteran's discharge papers, DD 214, reveals service from 
August 1948 to September 1952.  This document reveals that 
the Veteran's most significant duty assignment was in Co. B, 
79th Engineer Construction Battalion.  A May 1992 letter from 
the Defense Nuclear Agency is of record.  This letter is 
addressed to a different Veteran.  However this letter 
indicates that Co. B, 79th Engineer Construction Battalion 
was active after 1947.  Specifically the unit arrived at 
Enewetok Atoll in March 1950 and was involved in setting up 
for the Operation GREENHOUSE nuclear tests which were 
conducted in April and May 1951.  Prior atomic testing 
conducted at Enewetok was Operation SANDSTONE which was 
conducted in April and May 1948.  This letter is accompanied 
by a statement from a former service comrade who states that 
the Veteran was at Enewetok during this period of time.  

The appellant has been unable to obtain his treatment records 
from Studebaker or Buchannon Community Hospital in 1953-1954.  
The first medical evidence of record consists of a May 1968 
VA examination that was negative for skin, genitourinary 
and/or blood abnormality.  In August 1970, Dr. Seay treated 
him for cellulitis and lymphadenitis of the right lower leg 
secondary to a laceration.  The Veteran has specifically 
asserted that these records show treatment for a blood 
disorder, but this shown.  A December 1982 VA examination, 
which revealed an elevated glucose level upon complete blood 
count (CBC) testing, indicated diagnoses of exogenous 
obesity, external hemorrhoids and moderate chronic 
obstructive pulmonary disease (COPD).  In 1983, medical 
records from Francis M. Connery, M.D., and the McNease Hodo 
Clinic reveal additional diagnoses of ventilatory 
insufficiency and emphysema.  Additionally, a VA outpatient 
treatment report noted his complaint of dysuria.  Physical 
examination at that time indicated diagnoses of dysphagia, 
hypertension and trace heme positive stools.

On VA ionizing radiation examination, dated in June 1992, the 
appellant reported a history of skin cancer and "low white 
cell count."  Physical examination was significant for 
obesity, but was otherwise negative.  He was diagnosed with 
gastroesophageal reflux disease in July 1992.  Blood testing 
in August 1992 revealed abnormally high hemoglobin, mean 
corpuscle hemoglobin concentration, monocyte, direct 
bilirubin, glucose and serum glutamic pyruvic transaminase 
readings.  A thallium graded exercise test indicated an 
impression of questionable ischemia of the septum and 
inferior wall.  In September 1992, he was diagnosed with 
coronary artery disease and possible three-vessel disease.  

Additional private medical records document the Veteran's 
treatment for COPD and mild interstitial disease.  VA 
outpatient treatment records include diagnoses of impotency, 
hyperglycemia, hyperlipidemia and uncontrolled diabetes 
mellitus Type II with elevated glucose readings due to non-
compliance with his medications.  A May 2001 outpatient 
treatment record indicated an assessment of hyperkalemia 
probably due to his taking an ACE inhibitor.  He has been 
prescribed antibiotics to treat prostatitis and urinary tract 
infections (UTI).  He also continued treatment for fungal 
foot infections, callus and bunion formation on the feet and 
a skin condition of the eyelids conditionally diagnosed as 
seborrheic keratosis and/or acne rosacea.

A VA examination of the Veteran was conducted in December 
2003.  The examiner also provided the opinion that, following 
review of a renal ultrasound, the Veteran manifested chronic 
disability of the kidneys due to left renal cysts with renal 
involvement of diabetes as manifested by elevated 
microalbumin.  The Veteran was scheduled for biopsy, but he 
had no active lesions at the time the biopsy was scheduled.  
He was instructed to return when he manifested an active 
lesion, but he never reported for further examination.

VA outpatient treatment records reveal instances of treatment 
for intermittent, recurrent urinary tract infections, as 
noted in an April 2007 treatment note.  

In October 2008, the most recent VA Compensation and Pension 
examinations of the Veteran were conducted.  The examining 
physician reviewed the medical evidence of record and 
indicated that it was negative for treatment for a blood 
disorder.  Laboratory testing revealed normal test results.  
The diagnosis was that it was a "normal examination; normal 
lab work.  There is insufficient evidence to warrant an acute 
diagnosis for a blood disorder / condition."  

On genitourinary examination, the Veteran reported pain in 
the area of his left kidney along with frequent urination and 
a history of treatment of urinary tract infections with 
antibiotics.  Review of radiology reports revealed the 
presence of a left renal cyst.  The diagnosis was benign 
asymptomatic left renal (kidney) cyst, and intermittent 
urinary tract infections.  The examining physician's medical 
opinion was that the Veteran's kidney and urinary tract 
disorders were not related to, or caused by exposure to 
ionizing radiation during service.  The physician's rationale 
was based upon review of medical literature which indicted 
that renal cancer was a possible result of radiation 
exposure, but not benign cysts.  

III.  Applicable Law and Analysis

Service connection may be established for a current 
disability in several ways.  The most common method for 
establishing service connection for a disability is on 
"direct" basis.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. 
§§ 3.303(a), 3.304 (2008).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d).  Establishing direct service connection 
for a disability, which has not been clearly shown in 
service, requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be established for a disability 
on a "presumptive" basis.  Several diseases may be presumed 
to have been incurred during active military service if they 
become is manifest to a degree of 10 percent within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  Some of 
the specified diseases include:  Primary anemia; calculi of 
the kidney (kidney stones); cardiovascular-renal disease; 
leukemia; and malignant tumors (cancer).  

The Veteran claims entitlement to service connection for a 
blood disorder and a kidney disorder.  Specifically, he 
claims that that he was exposed to ionizing radiation during 
active service and that this exposure caused these 
disabilities.  Service connection for a disability based upon 
exposure to ionizing radiation can be awarded on three 
different legal bases.  The first basis is a presumptive 
basis for diseases specific to radiation exposed veterans 
under 38 C.F.R. § 3.309(d).  The second basis is based on 
exposure to ionizing radiation with the subsequent 
development of a radiogenic disease under 38 C.F.R. § 3.311.  
Finally, the veteran is entitled to service connection if he 
can establish that a disability warrants service connection 
as defined by the general laws and regulations governing VA 
compensation entitlement, that is on a direct or presumptive 
basis as indicated directly above.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

VA regulations specify 21 types of cancer that warrant 
presumptive service connection if they become manifest in a 
"radiation-exposed veteran"  within specified periods of 
time.  38 C.F.R. §§ 3.309(d)(2).  Leukemia and urinary tract 
cancer are two types of cancer specifically stated.  Id.  
Urinary tract cancer is defined as cancer of the "kidneys, 
renal pelves, ureters, urinary bladder, and urethra."  38 
C.F.R. §§ 3.309(d)(2) Note.

A "radiation-exposed veteran" is some one who participated 
in a "radiation-risk activity" which includes on site 
participation in a test involving the atmospheric detonation 
of a nuclear device.  38 C.F.R. §§ 3.309(d)(3)(ii).  The 
Veteran asserts that he was exposed to ionizing radiation 
during active service in at Enewetok Atoll was involved in 
setting up for the Operation GREENHOUSE nuclear tests which 
were conducted in April and May 1951.  

Service connection can also be pursued under 38 C.F.R. § 
3.311 on the basis of exposure to ionizing radiation and the 
subsequent development of a "radiogenic disease."  38 
C.F.R. § 3.311.  Any form of cancer, including kidney cancer 
and leukemia are radiogenic diseases within the meaning of 
the applicable regulations.  38 C.F.R. § 3.311(b)(2)(xiii).  
When there is evidence that a veteran has a radiogenic 
disease, 38 C.F.R. § 3.311 sets out specific requirements for 
the development of evidence.  The regulations require that 
the RO obtain radiation dose data from the Department of 
Defense and refer the claim to the VA Under Secretary for 
Benefits if exposure to radiation is indicated. 38 C.F.R. § 
3.311(a)(2), (b).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Because the Veteran has not been diagnosed with a blood or 
kidney disorder attributable to exposure to ionizing 
radiation, the Board makes no determination as to whether the 
Veteran was exposed to ionizing radiation, for the purposes 
of this decision only.

A.  Blood Disorder

The Veteran contends that he has a blood disorder, which he 
describes as a low white blood cell count and possible 
leukemia, stemming from his claimed in-service exposure to 
ionizing radiation.  He has testified as to the onset of said 
disorder many years following his discharge from service.  
Past laboratory testing has revealed some abnormally high 
readings of glucose, hemoglobin, mean corpuscle hemoglobin 
concentration, monocyte, direct bilirubin, glucose and serum 
glutamic pyruvic transaminase readings.  His contemporaneous 
medical diagnoses include:  diabetes mellitus, hyperglycemia, 
hyperlipidemia, hyperkalemia, hypertension, questionable 
ischemia and possible three-vessel disease.

However, the recent October 2008 VA examination report 
indicates that the Veteran does not now have a diagnosis of 
any blood disorder, nor has he had any such disorder in the 
past.  The physician verifies that the Veteran's current 
laboratory test results are normal and that the Veteran has 
never been treated for any blood disorder. There is no 
specific diagnosis for an abnormal blood condition involving 
low white blood cell count.  The medical evidence of record 
does not reveal that he has ever been diagnosed with 
leukemia.  He has also not submitted any competent medical 
evidence linking a disorder of the blood to his active 
military service or to claimed exposure to ionizing 
radiation.  With the exception of diabetes mellitus, he has 
not been diagnosed with a presumptive disease under 38 C.F.R. 
§ 3.309(a) for chronic diseases, or under 38 C.F.R. § 
3.309(d) for diseases specific to radiation-exposed veterans.  
He has not been diagnosed with a "radiogenic" disease under 
38 C.F.R. § 3.311.  He has never claimed service connection 
for diabetes mellitus, nor does the evidence of record 
indicate it became manifest during service or the first year 
after he separated from service.  The May 2001 medical 
opinion suggests a causal relationship between his 
hyperkalemia and his ACE inhibitor therapy of non-service-
connected origin.  

The October 2008 VA examination report indicates no current 
blood disorder.  Simply put, the Board has reviewed all of 
the evidence of record and there is no evidence of any 
diagnosis of any blood disorder.  "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  In 
the absence of proof of present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, service connection must be denied.  
Degmetich v. Brown, 104 F.3d 1328 (1997) (Interpret 38 U.S.C. 
§ 1131 as requiring the existence of a present disability for 
VA compensation purposes).  See also Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).

The Board notes that the November 2007 Joint Motion for 
Remand specifically refers to the Veteran's diagnoses of 
diabetes mellitus and hypertension, which are of record, as 
being "blood conditions and abnormalities."  However, the 
examining physician who conducted the 2008 VA Compensation 
and Pension examination was cognizant of the Veteran's 
current diagnoses of diabetes mellitus and hypertension and 
did not indicate that these two disabilities were blood 
disorders.  Rather, VA regulations specifically define 
diabetes mellitus as a disorder of the endocrine system.  
38 C.F.R. § 4.119, Diagnostic Code 7913.  Hypertension is 
defined as a disorder of the cardiovascular system.  See 
38 C.F.R. §§ 4.100, 4.104, Diagnostic Code 7007, 7101.  Blood 
disorders, disorders of the hemic and lymphatic system, are 
specifically defined in 38 C.F.R. § 4.117, with neither 
diabetes mellitus nor hypertension appearing in this section.  

To the extent that the Joint Motion for Remand refers to 
abnormally high levels of glucose, hemoglobin, mean corpuscle 
hemoglobin concentration, monocyte, direct bilirubin, and 
serum glutamic pyruvic transaminase, these are laboratory 
findings and not diagnosed disabilities.  Again, the 2008 VA 
examination report indicates that the Veteran's recent blood 
test results were essentially normal, and specifically 
indicates that there is no evidence that the Veteran has, or 
has ever had, a disability which could be defined as a blood 
disorder.  Absent evidence of a current disability, service 
connection for a blood disorder, to include as secondary to 
exposure to ionizing radiation, must be denied.

B.  Kidney Disorder

The medical records do demonstrate diagnoses of impotency, 
prostatitis, and urinary tract infection as well as symptoms 
of dysuria, hesitancy, and nocturia.  A VA examination report 
in December 2003 provided the opinion that the Veteran 
manifested chronic disability of the kidneys due to left 
renal cysts and renal involvement of diabetes as manifested 
by elevated microalbumin.  His VA clinic records note a 
history of uncontrolled Type II diabetes mellitus secondary 
to non-compliance with medication.

The 2008 VA examination report reveals that the Veteran is 
diagnosed with benign asymptomatic left renal (kidney) cyst, 
and a history of intermittent urinary tract infections.  The 
examining physician's medical opinion was that the Veteran's 
kidney and urinary tract disorders were not related to, or 
caused by exposure to ionizing radiation during service.  The 
physician's rationale was based upon review of medical 
literature which indicted that renal cancer was a possible 
result of radiation exposure, but not benign cysts.  

The Veteran concedes that his genitourinary symptoms began 
many years after military service and he has not presented 
competent medical evidence that his diseases are radiogenic 
in nature, are related to his active military service and/or 
related to his claimed exposure to ionizing radiation.  In 
this respect, his lay opinion of causality or recitations of 
previous diagnoses or medical opinions hold no probative 
value.  Grottveitt, 5 Vet. App. at 93; Robinette, 8 Vet. App. 
69 (1995).

Service connection is not warranted under 38 C.F.R. §§ 
3.309(d) as the Veteran does not have one of the 21 types of 
cancer that warrant presumptive service connection if they 
become manifest in a "radiation-exposed veteran."  38 
C.F.R. §§ 3.309(d)(2).  The evidence of record does not show 
any evidence to support that the Veteran has any urinary 
tract cancer.

Service connection must also be denied pursuant to 38 C.F.R. 
§ 3.311 on the basis that the evidence does not show that the 
Veteran has any "radiogenic disease" within the definition 
of this regulation.  38 C.F.R. § 3.311.  

Finally, service connection must be denied pursuant to Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  There is no medical 
evidence showing direct causation.  Specifically, the medical 
opinion provided in the 2008 VA examination indicates that 
the Veteran's renal cyst and urinary tract infections are not 
the result of exposure to ionizing radiation during active 
service.  

IV.  Conclusion

In reaching the decisions above, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims for service 
connection on all bases, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a blood disorder, to include as 
secondary to exposure to ionizing radiation, is denied.

Service connection for a kidney condition, to include as 
secondary to exposure to ionizing radiation, is denied.


REMAND

The Veteran claims service connection for an eye disorder, 
claimed as blindness; a respiratory disorder; and a 
gastrointestinal disorder.  He claims that all of these 
disabilities are the result of exposure to ionizing radiation 
during active service. 

The only evidence of record showing a request for 
verification of the Veteran's radiation exposure is an 
October 1983 response which indicates that the Veteran's 
service records were destroyed by fire and that the unit of 
service in question, Co. B, 79th Engineer Battalion (Const) 
was deactivated in July 1947.  However, as noted above, a 
copy of the Veteran's discharge papers, DD 214, reveals 
service from August 1948 to September 1952.  This document 
reveals that the Veteran's most significant duty assignment 
was in Co. B, 79th Engineer Construction Battalion.  A May 
1992 letter from the Defense Nuclear Agency is of record.  
This letter is addressed to a different Veteran.  However 
this letter indicates that Co. B, 79th Engineer Construction 
Battalion was active after 1947.  Specifically the unit 
arrived at Enewetok Atoll in March 1950 and was involved in 
setting up for the Operation GREENHOUSE nuclear tests which 
were conducted in April and May 1951.  Prior atomic testing 
conducted at Enewetok was Operation SANDSTONE which was 
conducted in April and May 1948.  This letter is accompanied 
by a statement from a former service comrade which states 
that the Veteran was at Enewetok during this period of time.  
In light of this conflicting evidence additional development 
must be conducted with respect to the Veteran's claims of 
radiation exposure.  

The evidence of record does reveal that the Veteran has been 
diagnosed with several different types of cataracts of the 
eyes.  Specific types of cataracts are considered a 
"radiogenic disease" pursuant to 38 C.F.R. § 3.311.  On 
this basis additional development appears warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the service department, or 
other appropriate Defense Department 
Agency, as indicated by the appropriate 
regulations and M21 manual provisions 
with respect to the development of claims 
based upon exposure to ionizing 
radiation.  Request that they verify the 
Veteran's participation in atmospheric 
nuclear testing.  Specifically, indicate 
that the Veteran served from August 1948 
to September 1952 and that during this 
time he served in Co. B, 79th Engineer 
Construction Battalion.  Request 
verification as to whether the Veteran 
served at Enewetok Atoll and whether he 
was a participant in Operation GREENHOUSE 
or any other nuclear test which were 
conducted during his period of service.  
If the Veteran did not participate in any 
nuclear testing, ask, based upon the 
Veteran's service, what the likelihood of 
his exposure to ionizing radiation was 
while stationed at Enewetok Atoll.

2.  Conduct any additional development 
deemed appropriate based upon the 
evidence received and the appellant's 
assertions of the Veteran's exposure to 
ionizing radiation during active 
service. 

3.  Schedule the Veteran for an eye 
examination for the purpose of 
ascertaining whether any current eye 
disorder is related to his active service, 
including alleged exposure to ionizing 
radiation.  The report of examination 
should include a detailed account of all 
manifestations of eye disorders found to 
be present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
requested to indicate the specific 
diagnoses of any cataracts found to be 
present.  The examiner is requested to 
opine as to the etiology of each eye 
disorder found to be present.  
Specifically, indicate whether it is at 
least as likely as not (50%) that any 
disorder diagnosed is related to or caused 
by exposure to ionizing radiation during 
active service from August 1948 to 
September 1952.  The claims folder and a 
copy of this remand must be made available 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner must provide a complete rationale 
for all conclusions reached.

4.  Schedule the Veteran for a respiratory 
examination for the purpose of 
ascertaining whether any respiratory eye 
disorder is related to his active service, 
including alleged exposure to ionizing 
radiation.  The report of examination 
should include a detailed account of all 
manifestations of respiratory disorders 
found to be present.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner is requested to opine as to the 
etiology of each respiratory disorder 
found to be present.  The examiner should 
specifically indicate whether it is at 
least as likely as not (50%) that any 
disorder diagnosed is related to or caused 
by exposure to ionizing radiation during 
active service from August 1948 to 
September 1952.  The claims folder and a 
copy of this remand must be made available 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner must provide a complete rationale 
for all conclusions reached.

5.  Schedule the Veteran for a 
gastrointestinal examination for the 
purpose of ascertaining whether any 
current gastrointestinal disorder is 
related to his active service, including 
alleged exposure to ionizing radiation.  
The report of examination should include a 
detailed account of all manifestations of 
gastrointestinal disorders found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
requested to opine as to the etiology of 
each gastrointestinal disorder found to be 
present.  The examiner should specifically 
indicate whether it is at least as likely 
as not (50%) that any disorder diagnosed 
is related to or caused by exposure to 
ionizing radiation during active service 
from August 1948 to September 1952.  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examiner must provide a 
complete rationale for all conclusions 
reached.

6.  Following the above, readjudicate the 
appellant's claims.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the appellant and his attorney should 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
S. C. KREMBS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


